FILE COPY




                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00468-CR
                              NO. 02-13-00469-CR


RICKY D. DAVIS                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
               TRIAL COURT NO. 1295144D, 1295152D

                                    ------------

                                    ORDER

                                    ------------

      Appellant’s attorney has filed in this court a motion to withdraw as

appellant’s court-appointed attorney in the above entitled and number causes.

He has also filed a brief in support of that motion. Appellant, after having been

notified of this fact, now requests that he be permitted to examine the record for

the purposed of preparing a pro se response to the Anders brief.

      Therefore, the trial court clerk is ordered to make the record available to

appellant by Tuesday, August 5, 2014. The trial court clerk shall also provide
                                                                           FILE COPY




written notification to the court of appeals by Tuesday, August 5, 2014 that the

record has been made available to appellant.

      The clerk of this court is directed to transmit a copy of this order to

appellant, the attorneys of record, the trial court judge, the trial court clerk, and

the court reporter.

      DATED July 22, 2014.

                                                    PER CURIAM




                                         2